Citation Nr: 1307195	
Decision Date: 03/04/13    Archive Date: 03/11/13

DOCKET NO.  10-26 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an innocently acquired psychiatric disorder to include posttraumatic stress disorder (PTSD), depression and a bipolar disorder.   

2.  Entitlement to service connection for a lung condition (claimed as pneumonia and nodules in the lungs).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1971 to January 1978.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the RO in January 2009.

A review of the Virtual VA paperless claims processing system reveals documents that are either duplicative of the evidence of record or are not pertinent to the present appeal.  

The issue of service connection for a lung condition is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran currently is not shown to have a diagnosis of PTSD or a depressive disorder.

2.  The currently demonstrated bipolar disorder is shown as likely as not to have had its clinical onset during the Veteran's period of active service. 


CONCLUSIONS OF LAW

1.  The Veteran does not have a disability manifested by PTSD or a depressive disorder due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2012).  

2.  By extending the benefit of the doubt to the Veteran, his disability manifested by a bipolar disorder is due to a disease or injury that  was incurred in service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The RO provided a VCAA-compliant notice letter to the Veteran in September 2008, prior to the initial adjudication of the claims.  In this letter, the Veteran was informed to provide VA with specific details of the stressful incident in service that pertains to his PTSD claim.

The letter also notified the Veteran of what information and evidence must be submitted to substantiate a claim for service connection, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of his claims to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

The requirements of VCAA also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  He was provided with notice of the type of evidence necessary to establish a disability rating and effective dates. 

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claim.  The Veteran requested a Board hearing and subsequently withdrew his request in August 2010.  Thus, there is no prejudice to the Veteran in the Board's considering this case on its merits. 

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claims of service connection for the issues listed above, and the duty to assist requirements have been satisfied.  All available service treatment records were obtained.  

There is no identified relevant evidence that has not been obtained for review.  A VA psychiatric examination was afforded to the Veteran in December 2008.  Relevant VA treatment records have been associated with the file.

The Board finds that there is no reasonable possibility that further assistance would aid in substantiating this claim.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 


Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

A veteran can establish continuity of symptomatology by showing "(1) that a condition was 'noted' during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); 38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for PTSD also requires: (1) medical evidence diagnosing the condition in accordance with § 4.125(a) (i.e., DSM-IV); (2) a link, established by medical evidence, between current PTSD symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f). 

With regard to the third PTSD criterion, evidence of an in-service stressor, the evidence necessary to establish that the claimed stressor actually occurred varies depending on whether it can be determined that the Veteran engaged in combat with the enemy.  38 C.F.R. § 3.304(f).  

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, then the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2). 

For PTSD diagnosed after service for a non-combat veteran, there must be independent evidence to corroborate the veteran's statement as to the occurrence of a claimed non-combat stressor.  Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  

The provisions of 38 C.F.R. § 3.304(f)(3) were recently amended to state that, in the case of a non-combat veteran, if a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

Congenital or developmental defects such as personality disorders are not "diseases" or "injuries" within the meaning of applicable legislation, and therefore service connection for them is generally precluded by regulation.  38 C.F.R. §§ 3.303(c), 4.9, 4.127. 

This is because defects are defined as "structural or inherent abnormalities or conditions which are more or less stationary in nature."  VAOPGCPREC 82-90.  In fact, congenital or developmental "defects" such as personality disorder and mental deficiency automatically rebut the presumption of soundness and are therefore considered to have preexisted service.  38 C.F.R. §§ 3.303(c), 4.9.  See also Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009).


PTSD

In his July 2008 claim, the Veteran reported that his psychiatrist told him that he had PTSD.  He also described having PTSD symptomatology, such as suicidal ideations, difficulty concentrating and memory problems.  

Service connection for PTSD in particular requires: (1) medical evidence diagnosing this disability in accordance with 38 C.F.R. § 4.125(a); (2) medical evidence of a link between current symptomatology and the claimed in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred. 38 C.F.R. § 3.304(f).

The evidence does not show that the Veteran engaged in combat or is claiming a combat-related stressor.  The Veteran has not asserted a stressful incident, or stressor, that he relates to his PTSD symptomatology.  

VA has provided the Veteran with sufficient notice of what to submit for a PTSD claim in its September 2008 letter.  Without alleging a claimed in-service stressor, the initial threshold requirement to develop a PSTD claim is not met.  

Significantly, the medical evidence does not show that the Veteran has been rendered a diagnosis of PTSD. In this regard, the service treatment records are negative for complaints or findings referable to a diagnosis of PTSD.  A November 1977 separation examination revealed no treatment or diagnosis of PTSD.

The post-service medical records are also negative for diagnosis of PTSD.  Indeed, the Veteran underwent a VA examination in December 2008.  The Veteran was diagnosed as having bipolar disorder.  The VA examiner reviewed the claims file, but found that the Veteran did not report symptoms consistent with a diagnosis of PTSD.  

Furthermore, a recently submitted letter dated in December 2012 from the Veteran's current treating psychiatrist showed that the Veteran suffered from other mental illnesses besides PTSD.

The Board is aware that lay statements may be sufficient to establish a medical diagnosis or nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, any lay statements of suffering from PTSD are not competent to the extent that the evidence submitted by the Veteran and the development conducted by VA show that he does not have a diagnosis of PTSD.

Based on this evidentiary posture, the preponderance of the evidence is against the Veteran's claim of service connection for PTSD.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in which the Court held that, in the absence of proof of a present disability, there can be no valid claim). See also Hickson v. West, 12 Vet. App. 247, 253 (1999).  In the absence of a diagnosis, any further discussion regarding the etiology of the claimed PTSD is not necessary. 

The preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply, and the service connection must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990). 


Depression

The Veteran also asserts suffering from depression due to his period of active service.

The service treatment records show no complaints or findings of a depressive disorder during service.  The Veteran's separation examination in November 1977 indicates that there was no significant mental illness at the time of separation.

The VA treatment records, to include a recent December 2012 letter from the Veteran's current psychiatrist, show that the Veteran does not have a current diagnosis of a depressive disorder, although he has diagnosis of other psychiatric illness.  

Furthermore, a VA psychiatric examination in December 2008 did not reveal any history or diagnosis of depression (although depression was noted to be symptomatology in connection with a confirmed diagnosis of bipolar disorder).  

The VA examiner considered the Veteran's report of medical history and symptomatology.  The Veteran was diagnosed with bipolar disorder, and the examiner provided an opinion that bipolar disorder and depression was less likely than not caused by or a result of a personality disorder.    

In a January 2009 statement, the Veteran indicated that he had been told by his doctor over the years that he suffered from depression.  Although the Veteran is competent to discuss what had been told to him by a medical professional, the evidence of record does not confirm such a diagnosis.   

Thus, the evidence does not show the presence of a depressive disorder that can be causally linked to an event or incident of his active service.

The existence of a current disability is the cornerstone of a claim for VA disability compensation. 38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  

Accordingly, on this record, the claim of service connection for depression must be denied.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board considered the Veteran's lay statements as to the nature and onset of his symptomatology.  Although the Veteran is competent to report his symptoms as to his claimed depression, lay persons are generally not competent to offer evidence which requires medical knowledge, such as opinions regarding medical causation or a diagnosis.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  


Bipolar Disorder

The Veteran also asserts that his current bipolar disorder is related to his service.

The service treatment records show no diagnosis of bipolar disorder during service.  However, it was found in service that the Veteran had a pre-existing personality disorder, which made his discharge from service appropriate.  The November 1977 separation examination revealed that the Veteran suffered from acute stress due to financial and marital difficulties.  It was noted that efforts to retain him in service would likely lead to further emotional deterioration and the likelihood of suicidal behavior.  It was recommended the Veteran become involved in long-term psychotherapy upon discharge.    

The VA treatment records document a diagnosis of bipolar disorder and records show that the Veteran has received treatment since 2008, if not prior to that time.  

The Veteran was afforded a VA examination in December 2008 when the examiner reviewed the Veteran's claims file, and diagnosed him with bipolar disorder and borderline personality disorder.  The examiner indicated that it was less likely than not that there was a proximate connection between the personality disorder treated in service and his current bipolar disorder.  

However, recently in December 2012, a VA psychiatrist who treated the Veteran for seven years submitted a letter to VA relating the onset of the Veteran's current bipolar disorder to his time in service.  

The VA psychiatrist explained that the service records showed that the Veteran had a pre-existing personality disorder, which rendered him unsuitable for service.  The physician indicated that the Veteran continued to display symptomatology consistent with a diagnosis of borderline personality disorder, comorbid with tranvestic fetishism.  She offered the opinion that emotional demands and stress of military life more likely than not aggravated the Veteran's personality disorder and mood disorder.  After some time during service, the Veteran's behaviors and ability to function were noted to have decompensated to the point of his needing psychiatric care as his psychological defenses had been shattered.  

Thus, the VA psychiatrist believed that his pathological personality traits and his affective disorder were aggravated because of his time in service.  She concluded that it was very likely, and more likely than not, that his mental conditions were aggravated by his time in service.  

In this regard, a mental disorder that is superimposed upon a personality disorder during service may be service connected, even though the underlying personality disorder is not.  38 C.F.R. § 4.127; see also VAOPGCPREC 82-90.  

To the extent that the treating VA psychiatrist has offered a positive nexus opinion, it is found to be essentially relating the presence of the Veteran's bipolar disorder as superimposed on a pre-existing personality disorder (transvestic fetishism), to his time in service and showing that the bipolar disorder had its clinical onset during service due to deterioration of his psychological defenses.  This is consistent with the findings of significant emotional deterioration and recommendation for long-term psychotherapy during service.  

The Veteran is entitled to the "benefit of the doubt" when there is an approximate balance of positive and negative evidence (i.e., where the evidence supports the claim or is in relative equipoise, the appellant prevails).  38 U.S.C.A. 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Only where the "fair preponderance of the evidence" is against the claim will the claim be denied.  Id.

Here, considering the documented findings in service in light of the favorable medical opinion, the positive and negative evidence is found to be in relative equipoise in showing that the current bipolar disorder as likely as not had its clinical onset during his extended period of active service.  

Hence, in resolving all reasonable doubt in the Veteran's favor, service connection for the bipolar disorder is warranted.   


ORDER

Service connection for claimed PTSD and depression is denied.

Service connection for bipolar disorder is granted.


REMAND

At this time, the Board must remand the claim of service connection for a lung condition for further development.

In a January 2009 statement, the Veteran asserted that his lung problems were the result of his exposure to frigid cold weather in Germany during service.  

The service treatment records show that the Veteran was treated in October 1974 for possible pneumonia and strep throat and reported symptoms of tightness in the chest and congested lungs.   

The post-service VA treatment records show that the Veteran was evaluated for pulmonary nodules in 2006.  The physician stated that the nodules might be due to old histoplasmosis, noting that the Veteran spent much time around a chicken coop as a child.  

The CT scans were taken for several years thereafter until January 2010, when the nodules were noted as benign and stable.  The VA treatment records also showed that he might have emphysema or other pulmonary conditions.  

Thus, the Veteran should be afforded a VA examination to ascertain the current nature and likely etiology of the claimed lung condition.

Any outstanding treatment records for lung or pulmonary conditions also should be obtained, if available.  

Accordingly, this remaining matter is REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to contact the Veteran and ask him to identify any health care provider who has treated him for his claimed lung disorder since service.  Based on his response, the RO should take all indicated action to obtain copies of all clinical records from any identified treatment source and associate them with the record. 

The RO should notify the Veteran that he may submit medical evidence or treatment records to support his claim. 

2.  The RO then should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed lung disorder. 

The claims folder should be made available to the examiner for review before the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed. 

After examining the Veteran and reviewing the entire record, the VA examiner should opine as to whether it is at least as likely as not (i.e., is there at least a 50 percent probability) that any current lung disability is due to his claimed exposure to cold weather or another event or incident during active service. 

In offering his opinion, the examiner is asked to comment on the nature of the Veteran's service and his post-service history, as well as his lay assertions linking his lung or pulmonary problems to the inhalation of cold air during his service in Germany.

3.  After completing all indicated development, the RO should readjudicate the claim remaining on in light of all the evidence of record. If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals


Department of Veterans Affairs


